index nos control no cc ebeo tam-119183-98 jul internal_revenue_service hh national_office technical_advice_memorandum district_director taxpayer's name taxpayer's address taxpayer's tdent no taxable years at issue_date of conference legend company a company b company c issue whether under the rules of sec_83 of the internal_revenue_code company a was entitled to deduct the compensation income that was includible in its employees’ gross incomes as a result of cancellation of certain nonlapse restrictions on their company a shares facts as initially organized company a was a professional services corporation that was wholly owned by doctors as was required by state law from the outset all company a shares were subject_to nonlapse book-value buyback provisions that would be triggered upon a doctor’s termination of employment with company a eventually the business of company a came to include the management of in the doctors decided to separate their clinic-management medical clinics business from their medical practice and contemporaneously took the following integrated steps here in simplified form to effectuate the separation they canceled the book-value buyback provisions on their company a shares they then formed company b by contributing their employment contracts with company a to company b and received in exchange all of the shares of company b company a became the parent_corporation of company 8b they then caused company a to redeem of each outstanding company a share held by them and in consideration for the redemption they caused company a to transfer to each of them the number of company b shares equal to the number of company a shares then owned by them after completion of these transactions the doctors’ medical practice was housed in company b the clinic-management business remained with company a and the doctors owned company b in the same proportions that they owned company a almost immediately thereafter the doctors sold their company a shares to company c the service and the companies agree that company a’s cancellations of the nonlapse restrictions on the doctors’ company a shares were compensatory on its return filed for its taxable_year ending or compensation income attributable to cancellation of the nonlapse restrictions when doing so it used the normal method_of_accounting exception to the general timing-rule for deductions governed by sec_83 of the code company a deducted the applicable law and analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to anyone other than the service_recipient the excess of the fair_market_value of the property over the amount_paid for the property is included as compensation income in the service provider's gross_income for the first taxable_year in which the tights to the property are transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested for this purpose the fair_market_value of the property is determined on the date that the rights to the property become substantially_vested and without regard to restrictions that lapse under sec_83 if a nonlapse_restriction imposed on sec_83 property is canceled then unless the taxpayer establishes i that the cancellation was noncompensatory and ii that the person who would be allowed a deduction if the cancellation were treated as compensatory will treat the transaction as noncompensatory the excess of the fair_market_value of the property at the time of cancellation determined without regard to the restriction over the sum of i the fair market_value of the property immediately before the cancellation taking the restriction into account and ii the amount if any paid for the cancellation is treated as compensation income for the taxable_year in which such cancellation occurs under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 of the code in an amount equal to the amount included in the service provider's gross_income under sec_83 under the general_rule of sec_83 the deduction is allowed for the service recipient's taxable_year in which or with which ends the service provider's taxable_year in which the amount is included in gross_income however sec_1_83-6 of the income_tax regulations provides an exception to the general timing rule for the deduction in cases such as here where the property transferred here cancellation of the restrictions is substantially_vested upon transfer the deduction is allowed to the service_recipient in accordance with its normal method_of_accounting sec_482 of the code provides that in the case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances among such organizations trades_or_businesses if the secretary determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of such organizations trades_or_businesses applying the above rules to the facts of the instant case we conclude that a deduction is allowed under the rules of sec_83 for the amounts includible in the doctors’ gross incomes as a result of the cancellation of the nonlapse restrictions on their company a shares however in cases such as this where cancellation of a nonlapse_restriction is contemporaneous with a reorganization of the employer_corporation into a parent_corporation and a subsidiary_corporation the rules of sec_482 should be referenced to determine whether the sec_83 deductions attributable to the cancellation should be allocated between the resulting corporations under those rules compare revrul_80_198 1980_2_cb_113 in this regard please note that no opinion is expressed and none was requested as to allocation of the deductions under the rules sec_482 conclusion under the rules of sec_83 deductions were allowable for the compensation income that became includible in the doctor's gross incomes as a result of cancellation of the nonlapse restrictions on their company a shares sec_482 should be referenced to determine whether the deductions should be allocated between company a and company b to clearly reflect their incomes qos a copy of this technical_advice_memorandum is to be given to the companies sec_6110 of the code provides that it may not be used or cited as precedent end- op
